Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 1 of 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VANTAGE COMMODITIES FINANCIAL
SERVICES, LLC,
Plaintiff, Case. No.: 20-cv-02978 (PAE)(GWG)

Vv.

MACQUARIE INVESTMENTS US, INC.,
PRASHANT MUPPARAPU, and OZZIE
PAGAN

Defendants.

 

VERIFIED AMENDED COMPLAINT FOR DAMAGES

Vantage Commodities Financial Services, LLC (“Vantage”), by and through its
undersigned counsel, and for its Amended Complaint against the Defendants MACQUARIE
INVESTMENTS US, (“Macquarie”), PRASHANT MUPPARAPU, and OZZIE PAGAN
(collectively, the “Macquarie Defendants”), and hereby states as follows:

INTRODUCTION

Plaintiff Vantage comes to this Court seeking redress from blatantly unethical, tortious,
and illegal acts driven by the intense greed of the Macquarie Defendants and their agents Prashant
Mupparapu and Ozzie Pagan. In short, the Macquarie Defendants, affiliates of the Macquarie
Group Limited—the world’s largest infrastructure asset manager with assets under management
of $542.7 Billion— desperately needed to cover up a bad investment in Vantage to avoid losses
by making sure that internal numbers stayed high and bonuses would continue to be paid.
Macquarie covered the loss the only way it could, by lying to and bullying one of its other clients
that had a strong balance sheet and also relied on Macquarie’s capital to keep operating its business
and coerced them to “acquire” Macquarie’s bad investment. The ultimate result of that coerced

transaction was the bankruptcy of two entities and clients of Macquarie, Big Apple Energy, LLC
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 2 of 31

(“Big Apple”) and Clear Choice Energy, LLC (“Clear Choice”), and the destruction of Plaintiff
Vantage. The equity value in Vantage destroyed by the Macquarie Defendants and Mupparapu is
in excess of $120 million, and Vantage now finds itself on the verge of its own bankruptcy as a
result of Macquarie Defendants actions.

In fact, the Macquarie Defendants’ conduct in using its clients to cover its own mistakes
and losses was so egregious that Macquarie Energy North America Trading, Inc.’s Executive
Director, Ozzie Pagan, admitted to Vantage’s CEO Victor Ferreira! that Macquarie would have
fired Mupparapu had it known of the actions he took against Vantage and Big Apple, both clients
of Macquarie and a company that Mupparapu was a fiduciary and Board member. An excerpt of
a transcript of the recorded conversation between Ferreira and Pagan is included in the pleading.
Of course, Macquarie and Pagan offered no relief to Ferreira or his companies, although
Mupparapu’s actions directly benefitted Macquarie, hid significant losses, and allowed investment
bankers to play various conflicted roles and get rich in the process by using their clients as pawns
in their own game of chess to get bigger bonuses.

PARTIES
1. The Plaintiff, Vantage, is a Delaware limited liability company with operations in New
York and is engaged in the business of providing financing to deregulated energy services
companies (“ESCOs”). The members of Vantage are: Big Apple Energy, LLC and Clear Choice
Energy, LLC. Big Apple Energy, LLC and Clear Choice Energy, LLC are controlled by Richard

L. Stern, in his capacity as the Chapter 7 Trustee for those entities in a bankruptcy proceeding in
the Eastern District of New York.

2. Defendant Macquarie Investments US, Inc., is a Delaware corporation.

3. Prashant Mupparapu is an individual who, upon information and belief, resides in Kings

! Victor Ferreira was the Chief Executive Officer of Big Apple Energy, LLC, Clear Choice Energy, LLC, and became
and remains the CEO of Vantage after being induced to cause Big Apple Energy, LLC to acquire Vantage.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 3 of 31

 

County, New York.

4. Ozzie Pagan is an individual who, upon information and belief, resides in Houston, Texas.
JURISDICTION AND VENUE

5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because the

dispute arises under the laws of the United States, and pursuant to 18 U.S.C. § 1367 because all
other claims are so related that they form part of the same case or controversy. Venue properly
lies in this Court pursuant to 28 U.S.C. § 1391 because the a substantial part of the events or
omissions giving rise to the claim occurred in this Judicial District and a substantial part of
property that is the subject of the action is situated.
6. All conditions precedent have occurred, been performed or have otherwise been waived.
7. Vantage has retained the undersigned law firm to prosecute this action and has agreed to
pay the law firm a reasonable fee for its services, plus out of pocket expenses.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

A, Macquarie Gives Vantage a $50 Million Credit Facility. Vantage Has Financial
Problems, Macquarie Unsuccessfully Tries to Manage Vantage, and Macquarie Panics.

8. In October 2014, Plaintiff Vantage entered into a $50 Million credit facility with
Macquarie Bank Limited. After entering into the credit agreement, Mupparapu, an employee of
Macquarie, took a seat on Vantage’s board of directors to presumably participate in oversight and
governance of Vantage.

9. Unfortunately for Macquarie and Mupparapu, their $50 million bet on Vantage did not go
as planned, as Vantage ran into significant financial problems almost immediately after Macquarie
extended the credit facility.

10. | Upon information and belief, Macquarie, with Mupparapu in a dual role as Macquarie
employee and Vantage board member, attempted to influence the management decisions of
Vantage so that it would be able to pay off the credit facility. This did not work, as

Vantage continued to have financial problems.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 4 of 31

B. Macquarie and Mupparapu Separately Strike a Deal with Big Apple Energy, LLC

11. In October 2014, Victor Ferreira, the Chief Executive Officer of Big Apple Energy,
LLC, had a meeting with Mupparapu about obtaining a credit facility for Big Apple. At the time,
Ferreira and Big Apple had no affiliation with Vantage and only remotely knew of Vantage’s
existence, although the two companies both operated in the energy business.

12. Macquarie agreed to provide Big Apple with the $25 million credit facility. Big

Apple entered into a Borrowing Base Facility Agreement with Macquarie on July 1, 2015.

Cc. Mupparapu Tries to Pawn Off Vantage on Big Apple

13. ‘Six days after Big Apple obtained its $25 million credit facility from Macquarie,
Mupparapu requested a meeting with Ferreira to discuss Vantage, which at the time was not well
known to Ferreira.

14. At the meeting, Mupparapu told Ferreira that Macquarie took over as Vantage’s lender
seven months before, but despite jettisoning its problem account, Glacial Energy, the company
had gotten into financial trouble again because of another bad loan that Vantage had made, this
time to Iron Energy. Mupparapu said that he could only salvage Vantage by combining it with a
company having a strong balance sheet and asked Ferreira to entertain merging with Vantage.

15. _ Ferreira agreed to discuss the potential business combination and entered into a non-
disclosure agreement in order to obtain the necessary diligence.

16. | Vantage was slow to provide diligence and it became clear that J. Scott Perry, the then
current and former CEO of Vantage (“Perry”) would only be interested in a merger if he were put
in charge of the combined companies. Ferreira declined to move forward under those
circumstances and notified Vantage and Mupparapu that he was no longer interested in merging
with Vantage.

17. Upon information and belief, Macquarie, with Mupparapu in a dual role as
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 5 of 31

Macquarie employee and Vantage board member, then made a deal with Vantage that awarded
Macquarie an option that would allow Macquarie to take over Vantage’s stock for $1.

18. | Upon information and belief, this was an attempt by Macquarie to gain further control over
Vantage and prevent the company from declaring bankruptcy, which would force Macquarie to
acknowledge its failed venture and the non-viability of its investment in Vantage, not to mention
a significant write-down in the value of its investment.

19. A month after Ferreira notified Vantage that it was not interested in merging, Mupparapu,
again as an employee of Macquarie and board member of Vantage, contacted Ferreira again, this
time with a “plan” for Big Apple to acquire Vantage. Mupparapu explained that Macquarie
negotiated an option to acquire Vantage for $1.

20. | Mupparapu explained that he was afraid that Perry, the former CEO of Vantage, would
cause Vantage to declare bankruptcy. Mupparapu explained to Ferreira that this could not happen
as it would “surface” Macquarie’s losses related to Vantage and would have an adverse effect on
him and his employer Macquarie. Mupparapu told Ferreira that he didn’t want Perry to know what
was happening in the background so he would have Macquarie respond to all due diligence
requests of Big Apple and Ferreira.

21. | Mupparapu recommended that Macquarie sell its option to Big Apple for $1 and have Big
Apple “acquire” Vantage so that its balance sheet could be combined with Big Apple’s balance
sheet as part of a transaction where Big Apple would also be coerced to assume an untenable
amount of Vantage’s historical debt to Macquarie. This scheme would enable Macquarie to use its
leverage over Big Apple and “kick the can down the road” of realizing the huge loss that existed
within Vantage.

22. | Mupparapu stated that Macquarie had done all the due diligence for the acquisition on
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 6 of 31

behalf of Big Apple. Mupparapu also promised that Macquarie would assign to Ferreira a tax
deduction for the write off of losses incurred by the owners of Vantage to remedy personal tax
liability? as part of any transaction.

23. | Macquarie’s due diligence proved to be incomplete and unsupported, including accounting
summary documents without underlying accounting data. Ferreira was inclined to not go forward
with Mupparapu’s proposed transaction.

24. On March 11, 2016, Mike Delucia (“Delucia”), an associate of Mupparapu, forwarded to
Ferreira financial projections for Vantage. Delucia represented that Vantage was close to “breaking
even” and would be making net income of about $700,000 per month within a year. Delucia also
said Vantage had $13 million in debt, and that Macquarie would ask Big Apple to guarantee only
$10 million of the debt. The original projections that Delucia forwarded to Ferreira on December
17, 2015 had Vantage making on average of $90,000 in net income per month.

25. | OnMonday March 21, 2016, Ferreira met with Mupparapu at Macquarie’s offices. Ferreira
told Mupparapu that he was concerned about the degradation of Vantage’s balance sheet and
having second thoughts on doing the Vantage transaction. At that time, Mupparapu told Ferreira
that if Big Apple did not acquire Vantage, his entire group at Macquarie would “go under”, which
would affect Big Apple’s credit facility, which was also being handled by Mupparapu and his
practice group. Mupparapu claimed that he was only looking out for his group members, as he
would personally be safe because he had more than energy in his portfolio.

26. On March 29, 2016, Ferreira had not yet made a decision on whether to proceed with the
transaction. Another person from Mupparapu’s group at Macquarie, Rachel Cahan, emailed

Ferreira. Cahan began to question Big Apple’s borrowing base reports’, essentially stating that,

? The extreme weather event of January and February of 2014 called the Polar Vortex had left Big Apple with a high
level of aged receivables due to Big Apple’s clients being unable to make payment. Big Apple reported on an
accrual basis and that left Ferreira with a significant personal tax liability.

3 The borrowing base report was the mechanism for determining Big Apple’s ability to borrow money from
Macquarie. Ferreira had been submitting weekly borrowing base reports for almost a year and had never had any
material issues or concerns raised by Macquarie.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 7 of 31

under a strict interpretation of the Big Apple credit agreement, Big Apple had exceeded its current
borrowing limits. Big Apple had submitted a borrowing base showing $830,000 in availability,
Cahan calculated the availability to be a negative $4,460,000, excluding a significant amount of
accounts receivable that Macquarie had access to and should have included in its calculation.

27. Ferreira believed this to be punishment for refusing to do the Vantage deal, as Macquarie
faced mounting financial pressure: Macquarie’s fiscal year end was March 31, 2016. Ifthe Vantage
deal did not get done by that time, Macquarie’s auditors would have forced the company to
recognize the Vantage loss.

28. = The truth (and which was found out by Ferreira and Big Apple after closing) is that Vantage
was not on the verge of profitability and maintained about $24 million in debt. Mupparapu made
these representations after Macquarie assumed the duty to provide all due diligence for Big Apple,
one of its important borrowers in the energy business.

29. Based on the inducements, misrepresentations, and strong-arm tactics of Macquarie,
Ferreira decided to cause Big Apple to purchase the option from Macquarie for $1 and acquire
Vantage.

30. Ofcourse, as a condition of the purchase, Mupparapu would remain an employee of
Macquarie and a board member of Vantage.

31. The transaction did not require amortization of the reported $13 million legacy debt in
recognition to the fact that the legacy debt was the embodiment of Macqurie’s losses and not the
result of real borrowings of the business. As a result, Vantage was only required to remit a portion
of its profits to Macquarie to service the legacy debt.

32. Big Apple purchased Vantage on April 12", 2016.

D. Mupparapu and Macquarie Use the Purchase of Vantage by Big Apple to Pull Out as

Much Value as Possible—Driving Big Apple into Bankruptcy and Vantage to the Verge
of Insolvency
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 8 of 31

33. | When Big Apple took over Vantage, the company was not close to breaking even as
Macquarie had promised; however, Ferreira and Big Apple made the best of it, working to
overcome Vantage’s management issues and bringing the company to a place where it truly would
break even by May 2017.

34. In June 2016, Ferreira convened a meeting of Vantage’s board at which Mupparapu was
present. Ferreira advised the board members that two months after taking over Vantage, Big Apple
was now in violation of its Tangible Net Worth covenant. Ferreira also discovered that
Macquarie had already taken the tax benefit it promised to Ferreira as part of the purchase
transaction.

35. | Mupparapu and Macquarie, having now combined the balance sheets of Big Apple and
Vantage to conceal an investment that was apparently so bad it would destroy an entire lending
group at one of the world’s largest banking institutions, now wanted more as 2016 was ending and
bonuses were to be calculated.

36. In the fall of 2016, Mupparapu and Macquarie proposed a new credit structure with Big
Apple and Vantage. In return for amending the tax returns to give Ferreira the benefit they
originally said promised him as the inducement to buy Vantage, Macquarie wanted Big Apple to
begin amortizing the legacy debt, meaning that Macquarie would no longer only accept payments
from the profits of Vantage and would now look to Big Apple to service the legacy debt if Vantage
was unable to do so. In order for the IRS to accept the amended Macquarie tax returns the new
deal structure would have to be signed off on by December 31, 2016. For Macquarie to amend
their tax returns Ferreira had to agree to amortization as the quid pro quo.

37. Big Apple and Vantage objected to this change, as it would require millions of dollars in
yearly payments to Macquarie to service legacy debt that had nothing to do with Big Apple’s
business.

38. ‘Ferreira, and Big Apple’s investment banker, Steve Grossman, objected to Macquarie’s

position on amortization now being mandated.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 9 of 31

39. This did not sit well with Mupparapu. Mupparapu knew that with the tax losses having
been claimed by Macquarie, Ferreira was up against the IRS deadline. Mupparapu knew that if
Ferreira refused to accept the new amortization requirements, not only would the tax losses
permanently belong to Macquarie but, Big Apple would still have liability for the legacy debt and
that Ferreira would most likely be forced to file for personal bankruptcy due to the personal tax
liabilities. Mupparapu resisted multiple requests by Ferreira and Grossman to reduce the
amortization requirement.

40. On December 30, 2016, still having no agreement relating to the amortization requirement,
Ferreira called for a conference call with Mupparapu and Grossman. Ferreira was concermed about
the level of amortization and its impact on Vantage and Big Apple’s liquidity. Mupparapu joined
the call from a family event in India.

41. On the call, Mupparapu was incensed that Ferreira was pushing back on the amortization
requirement. He angrily said that if Ferreira did not go forward with the new payment schedule,
he and Macquarie would “come back and take Vantage”.

42. | Mupparapu stated that he was “rejuvenated and refreshed” and that if Ferreira didn’t do the
deal that he would come back to run Vantage and that then he “would take over the market”.
Ferreira clearly saw this as a threat from Mupparapu that would destroy Big Apple’s relationship
with all of its clients. Mupparapu was and remained a board member of Vantage at that time.

43. Based upon this threat and fearing serious harm to Big Apple and Vantage and potential
the loss of the tax losses (which was a fundmamental premise of the original deal), Ferreira had
no real choice but to acquiesce to the amortization schedule which was to commence in July 10,
2017 even though it would stress the cash flows of his business.

E. Mupparapu and Macquarie Destroy Big Apple’s Initial Public Offering

44. ‘In March 2017, with Big Apple’s leadership, Vantage began to improve to the point that
its mezzanine lender, a company called Penta Mezzanine Fund (“Penta”), approached Ferreira

about taking Big Apple and Vantage public through a structure called a Special Purpose
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 10 of 31

Acquisition Company (“SPAC”). Ferreira initially declined the offer.

45. In the summer of 2017, Penta asked Ferreira to reconsider, as it would infuse capital into
the companies and allow the companies to rely less on debt. By that time, Big Apple had already
made a payment of $1,500,000 to satisfy the legacy debt amortization requirement. Big Apple was
a guarantor on the debt and needed to make the payment if Vantage was unable to.

46. At that time, Vantage had just become barely profitable, largely because Atlantic Energy,
a Big Apple client, had entered into a lending agreement with Vantage. Atlantic was growing
beyond Big Apple’s abilities to finance it and the strategy had always been to transition Big Apple
lending activities to Vantage because of the Vantage lending structure.

47. The transfer of Atlantic finally made Vantage consistently profitable, however; still not so
profitable enough as to service amortization requirements on the legacy debt to Macquarie.
Atlantic provided LED light bulbs as part of its service offering and had to carry sizeable amount
of inventory which Vantage financed. Upon information and belief, in October 2017, Mupparapu
reached out directly to Pat Linden (“Linden”), President of Atlantic under the guise of wanting to
connect Linden to a software provider. Mupparapu then proceeded to offer that Macquarie could
finance Linden’s bulb purchases directly, effectively taking that business revenue opportunity
away from Vantage. Linden declined the offer. Mupparapu was engaging in this conversation two
months after having had voted, as a board member of Vantage, to approve the process of going
public.

48. Once Vantage stabilized, Ferreira was unable to get the support of Macquarie for future
deals Vantage was contemplating. Macquarie’s “Vantage problem” had, in its mind, been solved,
and it turned to other deals and did not allow Vantage to grow to be able to service the debt.
Mupparapu remained a director of Vantage, an employee of Macquarie, and the principal banker
for the Vantage account.

49. Ferreira recognized that the amortization payments were unsustainable given Macquarie’s

lack of support for Vantage and decided to enter into an agreement with the SPAC whereby Big
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 11 of 31

Apple Energy would go public. Big Apple Energy had been and was consistently profitable and
Vantage had started to perform. Ferreira needed to sell part of his company in order to bring in
capital and increase liquidity.

50. __‘ Ferreira called a meeting of the Vantage board to discuss the SPAC transaction.
Mupparapu was present in his capacity as a member of the Vantage Board of Directors.
Representatives of Big Apple’s investment bank were present to provide details on the SPAC and
the potential benefits of the transaction. The transaction contemplated raising $15 million of
capital, and a vote passed unanimously by all board members including Mupparapu.

51. Big Apple commenced the process of going public which included redoing three years of
financial audits to meet Public Company Accounting and Oversight Board Standards. The entire
process of going public cost Big Apple over $2 million.

52. Ferreira and Big Apple’s investment banker Grossman had several meetings with
Mupparapu to discuss the offering. Mupparapu even attended a road show presentation describing
the offering and the use of proceeds from the deal. The benefit of increased liquidity for the
company was highlighted during these presentations.

53. | Under Big Apple’s lending agreements Macquarie’s consent was required if Ferreira and
his wife sold any of their ownership in the company, giving Macquarie veto rights over the
transaction. During a conversation with Ferreira, Mupparapu advised that Macquarie was, for no
apparent reason, expecting to receive $5 million of the proceeds from the public offering to pay
down legacy debt.

54. Ferreira and Grossman advised Mupparapu that doing so would defeat the purpose

of going public and believed they convinced Mupparapu of the unreasonableness of his demand.
The process of going public was costly and legacy debt payments still needed to be made.

55. | Upon information and belief, Mupparapu and Macquarie knew the $5 million

demand was unreasonable, but the demand had ulterior motives.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 12 of 31

56. | Mupparapu had griped to Ferreira on several occasions that his group’s cost of capital
within Macquarie was high because of the legacy debt at Vantage. If Mupparapu was successful
in securing a payment on the legacy debt, his group’s cost of capital would be lowered resulting
in higher profits for Mupparapu and Macquarie. The $5 million dollar legacy debt paydown was
not discussed or contemplated during the board meeting at which Mupparapu approved the SPAC
transaction. In a meeting between Pagan and Ferreira on July 11, 2018 Pagan acknowledged that
he was aware that there would be some paydown of the legacy debt but did not know that an
amount had been specified. It appears that the request for the $5 million paydown was being driven
by Mupparapu more than Macquarie. Ferreira came to know that Mupparapu’s group cost of
capital was in fact being negatively impacted by their past issues with Vantage.
57. On March 28, 2018, Ferreira put in a request to fund a bonus for Vantage’s
President as per his employment agreement. The employment agreement had been vetted by
Macquarie and it was understood that the bonus was calculated based on the prior year’s profits
but no less than $200,000. Vantage had not turned profitable until the second quarter of 2017. For
2016 Ferreira paid the bonus from Big Apple because Macquarie would not allow the payment to
come from Vantage.
58. On April 3, 2018 Ferreira received an email from Bosco Lai (“Lai”), Senior Vice President
at Macquarie and a direct report to Mupparapu. Lai was pushing back on the request to fund the
bonus. Lai’s email read:

“Given the time constrain we want to provide with some quick feedback. We have

just been able to improve our internal rating on Vantage based on the improvements

in Vantage’s performance over the latter part of 2017 and [are] hoping to continue

to demonstrate that. This bonus payment will change the result quite significantly

and have a negative impact [on] Vantage — these would again make future consents/

approvals more challenging. Can we pay this out of BAE instead? Assuming the

[profitability] continues at Vantage this year this shouldn’t be an issue next time

around.”

59. In his email Lai acknowledges that Mupparapu’s group had been negatively impacted by

Vantage’s past losses under Mupparapu’s watch. Lai also acknowledges that despite Ferreira
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 13 of 31

solving Macquarie’s Vantage problem, internally Vantage was still viewed as a troubled account.
Lai’s email indicates that paying the bonus from Vantage would “again make future
consents/approvals more challenging”. Vantage was being subjected to discriminatory lending
standards preventing it from reaching its potential. At the same time Big Apple was subject to
amortization requirements on the legacy debt that was never part of the original Vantage
transaction. With Macquarie not allowing Vantage to grow the burden would fall on Big Apple.
60. Believing that the legacy debt pay-down issue was resolved, Big Apple went forward with
the process of going public, hiring professionals, undergoing audits and promoting the offering in
roadshows. Mupparapu’s presence at the roadshow was viewed as an indication of Macquarie’s
support and consent for the transaction.

61. | Upon information and belief, during the roadshow process, Mupparapu met with one or
more private equity firms to engage in discussions whereby the private equity firm would take
control of Vantage away from Big Apple.

62. | Upon information and belief, Mupparapu engaged Cahan to assist in this process.
Mupparapu was not authorized by the board to engage in any activities that would undermine the
SPAC process.

63. On March 28, 2018, Ferreira asked for a meeting with Mupparapu to finalize details for
the public offering. Believing that a call was suggested, when Ferreira showed up at Macquarie’s
Manhattan offices Mupparapu maintained that he did not have a conference room available and
suggested meeting in the Starbuck’s on the ground floor.

64. At the meeting, Ferreira indicated that everything was progressing with the public offering
and advised Mupparapu that Macquarie’s consent was needed to complete the transaction.

65. To Ferreira’s utter disbelief, Mupparapu continued to maintain that a $5 million pay down
of the legacy debt was a requirement for Macquarie to consent to the deal. There were several
conversations with Ferreira, Grossman and Mupparapu leading up to this meeting where it was

made clear that no debt payment would be forthcoming. There was also a one on one meeting with
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 14 of 31

Grossman and Mupparapu where the same message was conveyed and Mupparapu agreed that it
was in Big Apple’s best interests to strive for increased liquidity. Two months prior Big Apple
had to make another $1,500,000 legacy debt payment. Liquidity was tight and the SPAC had
already faced a shareholder lawsuit for entering into the agreement to sponsor Big Apple in the
first place. A $5 million drain on liquidity was never disclosed in the offering documents nor on
the roadshow, including the one that Mupparapu attended both in his capacity as a board member
and a Macquarie employee. To proceed under the conditions that Mupparapu had just laid out
would almost certainly bring about additional shareholder lawsuits. Ferreira left the meeting
unsure as to what to how to proceed.

66. Ferreira conferred with Grossman and it was decided to attempt to pursue a

different path through a private equity transaction instead of the public offering. Over the next few
weeks, meetings were held with various lenders and Big Apple was able to secure tentative offers
of support for a private equity investment and a larger mezzanine loan facility.

67. On April 25, 2018, Ferreira texted Mupparapu to ask if they could have a meeting.
Mupparapu asked for Ferreira to explain the purpose of the meeting. Ferreira replied that he had
cancelled the public offering and that he needed to meet because he expected liquidity issues over
the next few months.

68. Ferreira and Mupparapu met the following day at which time Ferreira apprised Mupparapu
of the reasons that the offering was cancelled and the reason for the liquidity crisis. Big Apple had
spent over $2 million on the public offering process and in addition had been drained of $3 million
in Vantage legacy debt payments. Ferreira advised Mupparapu that the legacy debt would have to
be restructured. Mupparapu knew that what laid in front of him was another negotiation involving
Vantage legacy debt.

69. Mupparapu advised Ferreira that Macquarie would be sending Macquarie
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 15 of 31

personnel to Big Apple’s offices to go through financial data. In the subsequent weeks and months,
Macquarie personnel and their outside audit firm had a constant presence at Big Apple and
Vantage.

70. On Wednesday May 30, 2018, Ferreira was travelling back from Albany when he learned
from a third party that Mupparapu had resigned from Macquarie.

71. Ferreira called Cahan to find out about Mupparapu’s departure. Cahan asked if she could
call right back and within a minute called Ferreira back with Pagan, her superior, on the line.

72. | Cahan and Pagan proceeded to tell Ferreira that they had no detailed information on
Mupparapu’s departure but would reach out to him to ask that he make contact. Mupparapu called
Ferreira shortly thereafter. During the conversation Mupparapu indicated that he did not have an
offer from another firm and was just exploring his options. Macquarie’s fiscal year end is

March 31, 2018. Bonuses are awarded on May 31, 2018.

73. Mupparapu s#ill remained on Vantage’s board of directors at that time.

74. During the call with Pagan, Pagan indicated that he would be travelling to New York to
meet with Macquarie clients regarding Mupparapu’s departure with the intent being to meet with
Ferreira on Tuesday June 5, 2018.

75. | Mupparapu texted Ferreira at 3:59 PM on Tuesday June 5, 2018 saying they he and
Pagan had tried to reach him. That is the last communication that Ferreira received from
Mupparapu.

76. Ferreira texted back for Mupparapu to call him but got no reply. Ferreira reached out to
Cahan to get her assistance in tracking down Pagan and Mupparapu. Later that day, Ferreira
learned that Pagan had already left New York for Houston. Ferreira finally contacted Pagan and

confirmed a meeting in Houston on Monday June 11, 2018.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 16 of 31

77. On Monday June 11, 2018, Ferreira met with Pagan and the remaining members of
Mupparapu’s team. Cahan was present along with Lai. The parties discussed Vantage’s deal
pipeline and the difficulties that Vantage was having in getting Macquarie to approve new deals.
Ferreira believed that Macquarie’s Risk Management Group had been imposing requirements for
Vantage deals that were unattainable and not reflective of standard industry practices, a belief that
comports with the April 4, 2018 email from Lai. Vantage’s inability to grow past break-even and
the impending legacy debt payment was going to create liquidity problems for Big Apple. After
some discussion Pagan told Ferreira that he wanted to confer with his team leaving Ferreira alone
in the conference room. Shortly thereafter Pagan returned by himself indicating that his team didn’t
need to be there for the rest of the discussion

78. Pagan continued the conversation with Ferreira regarding the liquidity issues, and Pagan
demonstrated a desire to work with Big Apple to resolve the liquidity shortfall. Ferreira advised
Pagan that Big Apple would not have the liquidity to pay the $1,500,000 legacy debt payment due
July 10, 2018.

79. During these conversations Pagan asked for more details on the relationship with
Mupparapu and the genesis of the Vantage transaction. Ferreira proceeded to tell Pagan about the
undue pressure exerted by Mupparapu to have Ferreira save his group and the threats to take over
Vantage if he didn’t acquiesce to the new amortization requirements. Pagan agreed that
Mupparapu’s actions were a fireable offense as is made clear in the excerpt from the transcript of
the conversation that Ferreira recorded:

Ferreira: So, if you knew that Prashant had essentially put the burden of his group staying
afloat on my shoulders for something that it was not my fault, that that was ... that
he essentially held out there that if 1 don't do this deal these people are going to lose
their jobs, and it'll be on me.

Pagan: Yeah, Prashant would’ve had a problem with me. I probably would’ve fired him.

80. Ferreira discussed his conversations with Mupparapu regarding the conditions for

Macquarie’s consent in order to approve the public offering. Mupparapu had represented that the
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 17 of 31

conditions were being dictated my management. Pagan represented that the demands for
Macquarie’s approval were different than what Ferreira had described. Pagan commented “So, he
may have been negotiating inside differently from outside”. Mupparapu at all relevant times was
a director of Vantage with an unequivocal fiduciary duty to Vantage. We believe that Mupparapu
was making efforts to extract more concessions than Macquarie was requiring in order to benefit
personally as a result of his group’s reduced debt level and reduced cost of capital.

81. Pagan was surprised that Ferreira had never been introduced to Nick O’Kane (“O’Kane”),
Executive Director at Macquarie with responsibilities for all of Macquarie’s operations in North
and South America. Big Apple was a sizeable client of Macquarie and Mupparapu had once
mentioned to Ferreira that he would introduce him to O’Kane but never did.

This is despite the fact that Ferreira was at a Macquarie gathering in Park City where O’Kane and
Mupparapu were present. We believe that Mupparapu’s failure to make the introduction was
intentional in an effort to control the narrative within Macquarie.

82. On June 20", 2018 Macquarie sent a third-party firm to review Big Apple’s books and
records. Big Apple was a logistics and finance provider in the deregulated energy market. Big
Apple had provided Macquarie with weekly borrowing base reports and had been subject to
monthly third-party audits for the past 35 months with no issues or concerns raised of any
significance or materiality. The audit report’s conclusions were that Big Apple’s receivables
consisted of supply purchases and working capital loans which was consistent with the core
financing structure that Big Apple offered. Macquarie’s typical clients in the retail energy space
were third-party energy retailers. Big Apple provided services to third-party energy retailers along
with financing as did Vantage. Vantage’s lending facility allowed for working capital loans.
Macquarie determined that Big Apple’s receivables related to working capital loans were
ineligible. Mupparapu understood Big Apple’s business model. Ferreira was unable to persuade
Macquarie that Big Apple’s business model was different than any of its other clients. On June

29%, 2018 Big Apple received a notice of default.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 18 of 31

F. Relevant Past Interactions with Macquarie Personnel

83. In the past Ferreira had attempted to engage Macquarie personnel in the nuances of

Big Apple’s business model. Shortly after Big Apple became a client of Macquarie’s in July 2015
Ferreira was engaging with Vantage to gather due diligence. Vantage management was not being
forthcoming during the process. On Monday September 7, 2015, in an email chain related to the
diligence process, Mupparapu asked if Ferreira was still going to attend a meeting the next day at
Macquarie’s offices with Duncan Church (“Church”), Macquarie’s Head of Global Risk. Church
was in from Houston to meet with Vantage. In his email Mupparapu asks “Are you still up for
meeting Duncan in the afternoon, just as an introduction, not related to Vantage”. On Tuesday
September 8, 2015, Ferreira met with Church. After Church and Ferreira shook hands they sat
down and Church asked “So — what are we going to do about Vantage”. Ferreira believed that the
purpose of the meeting was to acquaint the Head of Global Risk with Big Apple and the nuances
of its business model, Mupparapu’s email made that very clear. Instead the discussion centered on
Macquarie’s troubled client. In the winter of 2016 while at a Macquarie gathering in Park City
Utah Ferreira came to meet Pagan for the first time at a local bar where Macquarie was hosting its
clients. Ferreira was talking with Lai when Pagan walked past. Lai stopped Pagan to introduce him
to Ferreira, principal at Big Apple at which point Pagan replied, “I know Big Apple, I’m interested
in Big Apple - when are we getting this deal done?” Macquarie’s interest in Big Apple appeared
to be linked to its ability to assist with Vantage. Ferreira’s encounters with Macquarie personnel
reinforced a belief that he had no allies within Macquarie. There was at least one other instance
where Macquarie’s indifference to Big Apple’s business model was evident. Mupparapu had hired
a consultant, Tracey Duffy (“Duffy”), to review operations at Big Apple and Vantage. At the end
of the review process in March 2017, upon information and belief, Duffy advised Lai that
Macquarie did not appreciate the nuances of the Big Apple business model and its lending needs.
There is no evidence that Lai ever acted on Duffy’s recommendations. In March 2017 Big Apple

had yet to make its first debt amortization payment and any change to the borrowing base structure
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 19 of 31

would have limited the ability of Big Apple to fund future amortization payments and Ferreira
would have demanded a renegotiation of the Vantage legacy debt. Macquarie’s year end is March

31, bonuses are paid out by May 31°.

G. Macquarie Declares Default

84. After Macquarie declared default it took over control of Big Apple’s bank accounts and
severely restricted access to capital. Lai became the point person for Macquarie and its interactions
with Ferreira and Big Apple. Ferreira was working to increase liquidity in any way possible to
ensure that bills were paid timely. In the energy industry, payments terms are extremely rigid
especially in the electric markets which are administered by Regional Transmission Operators that
oversee the electric grid. Failure to pay these weekly invoices and post collateral in a timely
manner would result in Big Apple being declared in default with 48 hours to cure. Failure to cure
a payment default in the 48-hour time frame would have resulted in the loss of Big Apple and its
clients’ licenses to operate in the electric markets. If Big Apple could not maintain liquidity, it and
all its clients would be out of business in 48 hours. Macquarie severely restricted Big Apple’s
access to capital to pay operating expenses, at one point Macquarie refused to fund Big Apple
payroll because it had inadvertently been left off a weekly budget.

85. Ferreira continued to pursue a private equity investment and negotiate with Macquarie to
have it understand that the driving force behind the Big Apple liquidity shortfall was the Vantage
legacy debt payments and that there were no inherent issues with Big Apple’s operations.

86. An all hands call was had on Sunday July 22, 2018 to discuss a potential forbearance
agreement. During that call Ferreira brought up several underlying facts in the Big
Apple/Macquarie relationship including actions taken by Mupparapu.

87. Ferreira was concerned about the level of manipulation that had been exerted by
Mupparapu and demanded a meeting with O’Kane

88. _O’Kane agreed fly up the next day for a meeting with Ferreira. The next day there
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 20 of 31

was severe weather in the Eastern half of the country and O’Kane’s flight was cancelled. Ferreira
flew down to Houston that evening and met with Pagan and O’Kane on Tuesday July 24, 2018.
89. During the meeting with Pagan and O’Kane, Ferreira discussed the interactions with
Mupparapu leading up to the Vantage transaction and the subsequent negotiations on the
amortization. Ferreira discussed the interaction with Church, his discussions with Duffy, the initial
meeting with Pagan and the potential unauthorized discussions that Mupparapu was having with
buyers for Vantage and the possibility of SEC violations associated with those conversations as
Mupparapu was a member of the board of Vantage. O’Kane acknowledged that he was aware that
Mupparapu was a member of Vantage’s board.

90. Pagan and O’Kane alleged to not have knowledge of Mupparapu’s efforts to market
Vantage, however, Macquarie must have given Ferreira’s claims some credence. On Tuesday
August 21, 2018 a meeting was held in Grossman’s offices to introduce Pagan to a private equity
firm that was prepared to invest in Big Apple. After the meeting, Ferreira told Pagan that, upon
information and belief, he had heard that Cahan had assisted Mupparapu in setting up meetings
with private equity firms to take Vantage over. Pagan was surprised to hear that since Pagan
represented that Macquarie looked into Mupparapu’s email account and did not find anything
unusual.

i. Macquarie interferes with Vantage’s client in order to destroy Big Apple

91. Macquarie continued to exert complete control over Big Apple’s and Vantage’s finances
creating significant liquidity issues for Big Apple and forced Ferreira to find ways to increase
liquidity however possible.

92. Vantage provided financing for Atlantic Energy, while Big Apple provided energy supply.
At the end of July 2018, Ferreira presented an invoice to Atlantic for the month’s supply costs and
requested that payment be made the following week, sooner than the typical arrangement but
within the contractual rights of Big Apple to ask for. Atlantic agreed and submitted a request to

Vantage for funding the Big Apple charges.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 21 of 31

93. On July 31, 2018, Lai sent Linden a written email communication asking for Linden to
confirm that “there are no economic terms between BAE and Atlantic related to this early payment
that has not been disclosed”. Lai was never given authority to contact Vantage’s clients. Linden
interpreted this as Macquarie accusing him of willfully paying a padded invoice in an effort to
increase liquidity at Big Apple. Linden confirmed that the invoice was for product and services
delivered. Macquarie released funds to Vantage for Atlantic to pay the Big Apple invoice.

94. Macquarie continued to severely constrain Big Apple’s cash flow. On Tuesday

August 21, 2018, Grossman held a meeting in his offices to introduce Pagan to the principal of
Ferreira’s prospective private equity investor. The term sheet was discussed, demonstrating that
after the transaction Big Apple would have increased liquidity and a stronger balance sheet.

95. On Thursday August 23, 2018, Ferreira needed Macquarie to release approximately
$1,800,000 from the account Macquarie controlled to pay for electric capacity. Ferreira needed to
pay an invoice for July 2018 so that a purchase of a similar amount could be made for September.
Ferreira had made the request two days prior. Failure to release the funds would have forced Big
Apple to post additional collateral to the New York Independent System Operator (““NYISO”). The
deadline for paying the invoice was 5:00 PM on Thursday. The account Macquarie controlled held
in excess of $4,000,000. Ferreira tried contacting Macquarie several times during the day to find
out when the funds would be released. An email was sent by Macquarie that requested a conference
call for 5:00 PM that day. On the call Pagan indicated that Big Apple’s line was being pulled. The
call lasted less than two minutes. Big Apple was unable to pay its vendor and as a result incurred
a collateral call from NYISO of $3,200,000. Macquarie swept the funds from the controlled
account leaving Big Apple with no money to pay NYISO for the weekly invoices.

96. On Monday August 27, 2018 Big Apple and Clear Choice filed for bankruptcy protection.
Because of the rapid turn of events Big Apple had not secured bankruptcy financing. The situation
was extremely precarious because if Big Apple did not get funding and clear its default with

NYISO it along with all of its clients would be out of business by Wednesday. As consideration
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 22 of 31

for receiving financing in bankruptcy from Macquarie, Big Apple was required to provide a release
to Macquarie for any claims that it had.

97. | Macquarie become the Debtor-in-Possession (“DIP”) lender to Big Apple. Macquarie
aggressively challenged rulings by the court and motions from attorneys for Big Apple and Big
Apple clients. Big Apple received an initial round of DIP financing at the start of the bankruptcy.
On September 12, 2018 a hearing was held in Bankruptcy Court before The Honorable Judge Alan
S. Trust in the Eastern District of New York.

98. Big Apple was requesting additional funds from the DIP facility. It was common in the
industry for significant sums of money to be paid on the 20" of each month. Big Apple was
anticipating $6,000,000 to come in the following week but needed money to pay invoices in two
days. Failure to pay those invoices would have caused Big Apple to be in default with NYISO and
would have again resulted in all of Big Apple’s clients being in danger of going out of business.
99. During the bankruptcy process attorneys representing Big Apple clients made arguments
to segregate some of the funds due to an unresolved issue as to whether sales tax revenue flowing
through Big Apple should be set aside since it was a trust fund obligation and a personal liability
of the company principals. At the hearing on September 12, 2018, Macquarie had indicated that
they would agree to fund the new DIP request if their entire DIP facility was paid back when the
funds were available on the 20" of the next week.

100. Judge Trust ruled that there were unresolved trust fund issues and he was not in position to
allow Macquarie to sweep funds to pay their DIP facility off. Macquarie objected to Judge Trust’s
tuling; Judge Trust denied their objection. Macquarie notified Judge Trust that they would not be
providing additional financing and were terminating their DIP facility, refusing to fulfill its
obligations under the DIP agreement. Judge Trust expressed displeasure with Macquarie’s actions.
Judge Trust addressed Ferreira and told him “Mr. Ferreira I can’t force them to lend but I will give

you use of cash collateral to keep your clients in business, do what you can”.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 23 of 31

101. Ferreira needed to find a way to increase liquidity. Failure to pay its bills timely would
cause significant collateral damage. Ferreira reached out to Linden and requested that Atlantic pay
its August natural gas bill. Atlantic submitted a request to Vantage for payment of valid expenses
that had already been accrued on its borrowing base report. Included in that request was the Big
Apple natural gas invoice. Payment of the Big Apple invoice was an ordinary course transaction.
Atlantic submitted the request to Vantage and Vantage forwarded the request to Michael Pituch
(“Pituch”), analyst at Macquarie. Since the bankruptcy Pituch was the point person at Macquarie
for the release of funds.

102. On Friday September 14, 2018 at 1:42 PM Pituch emailed Atlantic’s controller to advise
him that Macquarie was “still reviewing the Big Apple early payment item can you please break
out your request so we can fund the remainder of your request”. Macquarie was approving all of
the invoices Atlantic had submitted except for the Big Apple invoice. At 2:42 PM that same day
Linden received an email from Pagan with the subject line “Tried calling you”. Linden found this
to be highly unusual as Pagan is the head of the energy group for Macquarie and he had never
spoken directly with him previously. In the email Pagan says that he had tried to call him but got
voicemail. His email then indicated that Pagan wanted to speak to Linden about “this non regular
course early payment request”.

103. Linden returned Pagan’s call. Pagan told Linden that had been watching Atlantic’s business
from afar and praised Atlantic’s operations and management team and that Macquarie “would love
to continue doing business with Atlantic” in the future (regardless of what happens with Vantage
and Big Apple). He then moved to discussing the request to pay the Big Apple invoice sooner
than what had been done in the past. Linden viewed the request as an ordinary course transaction.
It was a request to pay a properly accrued liability.

104. Pagan questioned whether that would be a sound business decision. Pagan said that he and
Macquarie would consider it “foolish” for a good operator such as Linden to request payment

earlier than it had been done in the past. Linden understood the ramifications of Big Apple not
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 24 of 31

being able to pay its bills on time. Linden believed that Macquarie understood the ramifications
also. Linden agreed to pull back the request for funding of the Big Apple invoice. Linden hung up
the call and went into the common area and told the staff that was present “WOW — This is getting
dirty”.

105. Based on this interaction, it became apparent to Vantage and to Ferreira that Pagan was not
genuine about having a “problem” with Mupparapu. In fact, Pagan simply just took Mupparapu’s
place, attempting to bleed Vantage dry and position itself to work with ESCOs like Atlantic as part
of Macquarie’s self-interest in “taking over the market”.

106. Despite Macquarie’s pulling of their DIP facility and refusing to fund Atlantic’s request,
Ferreira was able to cobble together enough money to keep all but one of its clients in business
through the 20", Once Big Apple received the money on the 20" it did not need any financing
from Macquarie to continue operations. Macquarie continued to harass Atlantic on funding
requests that it made through Vantage.

107. Atlantic viewed Macquarie’s actions as endangering its business.

108. After receiving the call from Pagan, Linden spoke with Ferreira about terminating his
agreement with Vantage, and having to pay a $500,000 early termination fee to do so. Ferreira,
concerned about the business relationship and hoping he could restore it, discussed waiving or
amending the $500,000 fee.

109. When Ferreira asked Macquarie about restructuring the termination fee, Pagan was clear
with Ferreira that he was required to collect the entire fee from Atlantic, and that if he did not do
so, Macquarie would remove him as Chief Executive Officer of the company, despite Ferreira
exercising his clear business judgment.

110. After being pressured by Macquarie, Vantage sought the full fee, and Atlantic terminated
their agreement with Vantage and paid the $500,000 early termination fee in order to move to a
new lending facility. In his email notifying Vantage of the termination Linden copied Pagan and

stated that Macquarie was “making the situation untenable for Atlantic”. The loss of Atlantic
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 25 of 31

caused Vantage to swing from being a profitable company to one that is barely breaking even and
on the verge of insolvency. See Affidavit of Atlantic Energy Chief Executive Officer, Patick
Linden, attached as Exhibit A.

111. Mupparapu, Lai, Pituch and Delucia are no longer employed by Macquarie. Upon
information and belief, Cahan had been on maternity leave and is now working as a contract
employee at Macquarie.

COUNT L—VIOLATION OF FEDERAL RICO STATUTE, 18 USC § 1962
(Against Macquarie)

112. Vantage reincorporates paragraphs 1 through 111 as if stated fully forth herein.

113. As stated herein, and for a period from 2014 through the present, Macquarie acted as a
criminal enterprise, associated together with Pagan, Cahan, Lai, O’Kane, Mupparapu, and others,
for a common purpose of engaging in criminal conduct.

114. This enterprise engaged in interstate conduct between New York, Texas, Utah,

Australia, India, and other locations to further its criminal conduct.

115. As stated herein, Macquarie engaged in multiple predicate criminal acts, including criminal
interference with commerce by threats of violence through the use of extortion and strong-arm fear
tactics, putting Vantage, its customers, and Vantage through extortionate threats to customers, in
fear of economic loss and ultimate financial ruin. Macquarie’s criminal activity went so far as to
actually alienate Vantage’s customers, impair its business operations, and ultimately ruin the
enterprise value of Vantage’s business.

116. As stated herein, from the period of 2014 through the present, Macquarie has engaged in
multiple acts, and a prolonged pattern of extortion that goes well beyond ethical business practice,
including the incitement of fear and intimidation to gain an economic advantage over its own
client, and to place Vantage and its clients in imminent fear of economic ruin. Macquarie went so

far, and intentionally damaged client relationships of Vantage in an attempt to coerce and
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 26 of 31

manipulate Vantage for its own financial gain, that Vantage is now on the verge of insolvency,
and has lost essentially all of its customers.

117. Macquarie is not stopping there. It is currently conspiring with the Chapter Seven
Trustee in the bankruptcy of Vantage’s two shareholders, Big Apple Energy, LLC, and Clear
Choice Energy, LLC, to sell Vantage to Macquarie to block the claims contained herein from
coming to light. See in re: Big Apple Energy, LLC and Clear Choice Energy, LLC, Case Nos.
1875807, 18-70508, jointly administered, ECF No. 581 (E.D.N.Y.).

118. Vantage has attempted to share the facts of this claim with the Trustee’s counsel; however,
Trustee’s counsel has refused to review this complaint or the facts giving rise to it.

119. These acts by Macquarie and its agents have caused Vantage damages by

destroying its customer relationships, all of its enterprise value, and wringing it of all economic
value to enrich Macquaries as much as possible before trying to buy the shell that is now Vantage
for de minimus value to stamp out its clear and egregious criminal acts.

WHEREFORE, the Plaintiff, Vantage Commodities Financial Services, LLC,
respectfully requests that this Court take jurisdiction over this Count I and enter judgment in its
favor for damages in an amount not less than $120,000,000, pre-judgment and post-judgment
interest, and for such other relief as the Court deems equitable and just.

COUNT IIBREACH OF FIDUCIARY DUTY
(against Macquarie)

 

120. Vantage reincorporates paragraphs 1 through 111 as if stated fully forth herein.

121. Asalender to Vantage that, amongst other acts, exercised significant control over

Vantage’s affairs, had specific business expertise in the deregulated power and power finance
business, and maintained in its employ Prashant Mupparapu, who also acted as a director of
Vantage at relevant times, Macquarie established a fiduciary relationship with Vantage beyond a

mere arms’-length lender relationship.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 27 of 31

122. Despite representations in Macquarie’s standard loan documents, Macquarie went well
beyond the bounds of engaging in normal lender-borrower activity when it took a position on the
Vantage board, consistently used its position as a lender to control Vantage and its business
decisions, and created issues between Vantage and its own clients in a self-professed effort to “take
over the market” and presumably invest in ESCO businesses for itself to the detriment of Vantage.
123. Moreover, because Mupparapu acted within the scope of his employment with Macquarie
while serving as a director of Vantage, Macquarie is vicariously liabile for the tortious acts of
Mupparapu.

124. As stated in this Complaint, Macquarie, as a fiduciary of Vantage, engaged in willful
misconduct and self-dealing to enrich itself and its employees at the expense of Vantage, ultimately
causing Vantage to go from a once-promising company that was being managed to significant
profitability, to a company with only one significant client on the verge of insolvency.

125. Asaresult of the acts of Macquarie, Vantage’s enterprise value has been reduced to nearly
$0 and the company has lost millions of dollars in potential revenue.

WHEREFORE, the Plaintiff, Vantage Commodities Financial Services, LLC,
respectfully requests that this Court take jurisdiction over this Count II and enter judgment in its
favor for damages in an amount not less than $120,000,000, pre-judgment and post-judgment
interest, and for such other relief as the Court deems equitable and just.

COUNT III—BREACH OF FIDUCIARY DUTY
(against Mupparapu)

126. Vantage reincorporates paragraphs 1 through 111 as if stated fully forth herein.

127. As an employee of Macquarie, director of Vantage, and principal investment banker to
borrower Vantage that, amongst other acts, exercised significant control over Vantage’s affairs
and had specific business expertise in the deregulated power and power finance business,
Mupparapu owed specific fiduciaries duties to Vantage.

128. As stated in this Complaint, Mupparapu, as a fiduciary of Vantage, engaged in
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 28 of 31

willful misconduct and self-dealing to enrich himself and his employer at the expense of Vantage,
ultimately causing Vantage to go from a once-promising company that was being managed to
significant profitability, to a company with only one significant client on the verge of insolvency.
129. Asaresult of the acts of Muparrapu, Vantage’s enterprise value has been reduced to nearly
$0 and the company has lost millions of dollars in potential revenue.

WHEREFORE, the Plaintiff, Vantage Commodities Financial Services, LLC,
respectfully requests that this Court take jurisdiction over this Count III, and enter judgment in its
favor for damages in an amount not less than $120,000,000, pre-judgment and post-judgment
interest, and for such other relief as the Court deems equitable and just.

COUNT IV—BREACH OF FIDUCIARY DUTY
(Against Pagan)

130. Vantage reincorporates paragraphs | through 111 as if stated fully forth herein.

131. As an employee of Macquarie, and successor as principal investment banker to borrower
Vantage that, amongst other acts, exercised significant control over Vantage’s affairs and had
specific business expertise in the deregulated power and power finance business, Pagan owed
specific fiduciaries duties to Vantage.

132. As stated in this Complaint, Pagan, as a fiduciary of Vantage, engaged in

willful misconduct and self-dealing to enrich himself and his employer at the expense of Vantage,
ultimately causing Vantage to go from a once-promising company that was being managed to
significant profitability, to a company with only one significant client on the verge of insolvency.
133. Specifically, Pagan essentially took over for Mupparapu, who wanted to “take over the
market” after he suddenly left Macquarie and resigned from Vantage’s board of directors. Pagan
contacted at least one major Vantage client and convinced him to sever ties with Vantage, stating
that Macquarie would like to work with that client in the future. This type of self-dealing and
exertion of control over Vantage went beyond any arms’-length borrower-lender relationship, and

was committed after the signing or applicable period for any releases between the parties.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 29 of 31

134. As aresult of the acts of Pagan, Vantage’s enterprise value has been reduced to nearly $0
and the company has lost millions of dollars in potential revenue.

WHEREFORE, the Plaintiff, Vantage Commodities Financial Services, LLC,
respectfully requests that this Court take jurisdiction over this Count IV, and enter judgment in its
favor for damages in an amount not less than $120,000,000, pre-judgment and post-judgment

interest, and for such other relief as the Court deems equitable and just.

JURY DEMAND
Plaintiff demands a trial by jury on all issues so triable.
Dated: June 19, 2020 Respectfully submitted,

SHERRY LAW OFFICE, PLLC

/s/ Jason B. Sherry
JASON B. SHERRY, ESQ.

200 SE Ist St., Ste. 400
Miami, Florida 33131 Tel:
(305) 792-4265
jason@sherrylawoffice.co
m

- and -

FASANO LAW FIRM, PLLC

MICHAEL C. FASANO

(pro hac vice forthcoming)

S. Biscayne Blvd.

Suite 1750

Miami, Florida 33131 Tel:
(786) 530-5239
mfasano@fasanolawfirm.com

Counsel for Vantage Commodities Financial
Services, LLC
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 30 of 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VANTAGE COMMODITIES
FINANCIAL SERVICES, LLC,

Plaintiff, Case. No.:
Vv.

MACQUARIE INVESTMENTS US, INC.,
PRASHANT MUPARRAPPU and OZZIE
PAGAN

Defendants.

VERIFICATION AFFIDAVIT OF VICTOR FERREIRA

STATE OF NEW YORK _ )
) ss:
COUNTY OF NASSAU )

BEFORE ME personally appeared Victor Ferreira, who, after being duly sworn, deposes

and states:
1. Iam over the age of 18, and I have personal knowledge of the facts set
forth in this Affidavit.
2. Iam the Chief Executive Officer of Vantage Commodities Financial Services, LLC

(“Vantage”), and I make this affidavit on behalf of Vantage with full authority.
3. The foregoing Verified Amended Complaint for Damages is true to my knowledge,
except as to the matters therein stated to be alleged on information and belief, and that as to those

matters I believe them to be true.
Case 1:20-cv-02978-PAE Document 17 Filed 06/19/20 Page 31 of 31

FURTHER AFFIANT SAYETH NAUGHT.

I declare under penalty of perjury that the foregoing is true and correct. Executed on
June 18, 2020. “

l(kéz2 JQ

Vantage Commodities Fiffancial Services, LLC
By: Victor Ferreira
